Exhibit ALPHA INNOTECH REPORTS SECOND QUARTER PROFIT ON 17% REVENUE GROWTH August 12, 2008 – Alpha Innotech Corp., San Leandro, California Alpha Innotech Corp. (OTCBB:APNO), a leading provider of bioanalytical systems for drug discovery and life science research, today reported financial results for the quarter ending June 30, 2008. · Second quarter revenues were $4.2 million and increased 17% from the $3.6 million reported in the same period in · Alpha Innotech reported a gross profit of $2.4 million, or 56% of total revenue, compared with a gross profit of $2.0 million, or 55% of total revenue, for the 2007 second quarter.The 20% improvement from the prior period was due primarily to increased sales volume and continued process efficiencies. · Operating expenses for the quarter were $2.2 million, down 3% from $2.3 million for the second quarter of 2007. Interest expense increased to $175,000 from $67,000 due to interest paid and amortization of loan costs relating to the newdebt facility with Agility Capital, LLC and Montage Capital, LLC. · Net income for the second quarter of 2008 increased to $23,000, or less than $0.01 per share, from a net loss of $337,000, or $0.03 per share, for the second quarter of 2007. Excluding interest, depreciation and stock-based compensation, on a non-GAAP basis, the Company had net income of $443,000 for the second quarter of 2008 compared to a net loss of $44,000 for the second quarter of 2007.The non-GAAP net income (loss) is reconciled to comparable GAAP net income (loss) in the table entitled “Non-GAAP Calculation of Net Income (Loss)”. “We are very pleased with our strong growth in both our Asia and North America markets,” said Ron Bissinger, Chief Executive Officer of Alpha Innotech.“We’re also looking forward tosales ofour new FluorChem® Q significantly contributing to our revenues for the remainder of 2008 and beyond.” Year-to-Date Financial Results For the six months ended June 30, 2008, total revenue was $7.9 million, an increase of 11% from $7.2 million for the comparable 2007 six month period. Gross profit for the first half of 2008 was $4.5 million, a 13% increase from the gross profit of $4.0 million for the first half of 2007.Operating expenses in the first half of 2008 were $4.3 million, a 4% increase from $4.2 million in the comparable 2007 period. Net income for the first half of fiscal 2008 was $21,000 or less than $0.01 per share, an increase from a net loss of $338,000 or $.03 per share in the first half of 2007. Interest expense for the first half of fiscal 2008 increased to $258,000 from $149,000 due to interest paid and amortization of loan costs relating to the new debt facility with Agility Capital, LLC and Montage Capital, LLC. Additional Second Quarter 2008 Achievements n Began shipping FluorChem® Q, a unique imager that rivals laser-based scanners for quantitative chemiluminescent and fluorescent Western blot imaging. n Began shipping AlphaSpec™, a compact UV/Visible spectrophotometer that uses an in-tip detection design allowing users to measure and recover biological samples. n Closed a new debt facility with Agility Capital, LLC and Montage Capital, LLC intended to provide working capital for growth, particularly for the Company's rapid expansion in Asia, while reducing the Company's overall cost of capital. More information on Alpha Innotech can be found at the Company’s website www.alphainnotech.com. About Alpha Innotech Corp. Founded in 1992 and with over 10,000 systems sold worldwide, Alpha Innotech is a leading developer, manufacturer and marketer of digital imaging and analysis systems for the life science research and drug discovery markets. Our goal is to combine instruments, reagents and bioinformatics software to offer integrated modular technology platforms for functional genomics, proteomics and cell analysis markets. Our customers include pharmaceutical and biotechnology companies as well as universities, medical centers, government research institutes and agencies worldwide. Use of Non-GAAP Financial Measures To supplement the Company’s financial statements presented in accordance with GAAP, the Company is also providing non-GAAP financial information.The presentation of non-GAAP financial information should be considered in addition to the Company’s GAAP results and is not intended to be considered in isolation or as a substitute for financial information prepared and presented in accordance with GAAP.The Company believes that both management and investors benefit from referring to non-GAAP financial information that excludes certain expenses in their assessment of the Company’s performance.The Company also believes that investors benefit from increased transparency into supplemental information used by management in its financial and operational decision making. Cautionary Note Regarding Forward-Looking Statements This news release contains forward-looking information within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 and is subject to the safe harbor created by those sections. These forward-looking statements involve a number of risks and uncertainties that include, but are not limited to, the Company’s ability to obtain additional financing if needed, the timing of the introduction and success of new products, and the Company's growth prospects, that could cause actual results to differ materially from those anticipated or planned by these forward-looking statements. Please also refer to the risk factors described in our filings with the Securities and Exchange Commission, including our recent Form 10-KSB and Forms 10-Q filed with the Securities and Exchange Commission. We do not intend to update the forward-looking information contained in this news release except as required by law. Contact: Alpha Innotech Corp. Ron Bissinger, CEO Tel: 510-483-9620 Alpha Innotech Corp. Condensed Consolidated Statements of Operations (Unaudited) (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue $ 4,243 $ 3,612 $ 7,912 $ 7,159 Cost of Goods Sold 1,857 1,620 3,414 3,195 Gross profit 2,386 1,992 4,498 3,964 Operating expenses: Sales and Marketing 1,313 1,163 2,498 2,217 Research and Development 273 344 648 648 General and Administrative 603 753 1,170 1,285 Total operating expenses 2,189 2,260 4,316 4,150 Income (loss) from operations 197 (268 ) 182 (186 ) Interest expense (175 ) (66 ) (258 ) (149 ) Other income (expense), net 1 (3 ) (3 ) (3 ) Sale of patents — — 100 — Netincome (loss) applicable to common stockholders $ 23 $ (337 ) $ 21 $ (338 ) Net income(loss) per share: Basic $ 0.00 $ (0.03 ) $ 0.00 $ (0.03 ) Diluted $ 0.00 $ (0.03 ) $ 0.00 $ (0.03 ) Weighted average shares outstanding: Basic 10,874 10,421 10,694 10,290 Diluted 11,281 10,421 10,898 10,290 Alpha Innotech Corp. Condensed Consolidated Balance Sheet (in thousands) June30, 2008 December31, 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 749 $ 168 Restricted cash 50 50 Accounts receivable, net 2,331 2,230 Inventory, net 1,137 1,006 Prepaid expenses and other current assets 165 219 Total current assets 4,432 3,673 Property and equipment, net 884 914 Loan fees, net 110 — Other assets 90 90 Total assets $ 5,516 $ 4,677 Liabilities and stockholders’ deficit Current liabilities: Accounts payable $ 1,452 $ 1,786 Accrued liabilities 849 1,330 Current portion of debt 2,247 1,407 Deferred revenue 1,093 1,027 Other liabilities 247 265 Total current liabilities 5,888 5,815 Debt, net of current portion 148 308 Total stockholders’ deficit (520 ) (1,446 ) Total liabilities and stockholders’ deficit $ 5,516 $ 4,677 Alpha Innotech Corp. Non-GAAP Calculation of Net Income (Loss) (Unaudited) (in thousands) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 GAAP net income (loss) $ 23 $ (337 ) $ 21 $ (338 ) Interest 175 67 258 149 Depreciation 108 131 245 275 Stock-based compensation 137 95 257 150 Non-GAAP basis income (loss) $ 443 $ (44 ) $ 781 $ 236
